Case 2:19-cv-17583-CCC-JAD Document 4 Filed 01/28/20 Page 1 of 7 PageID: 14




 DECOTIIS, FITZPATRICK, COLE & GIBLIN, LLP
 Alex J. Keoskey, Esq. (#040981996)
 61 South Paramus Road, Suite 250
 Paramus, New Jersey 07652
 Phone: 201-928-1100
 Fax: 201-928-0588
 Attorneys for Defendants Town of West New York,
 Felix Roque, Mayor Gabriel Rodriquez and Silvio Acosta

                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 ALEX NAVAS,
                                                   Civil Action No.: 2:19-cv-17583-CCC-SCM
                     Plaintiff,

           vs.                                        ANSWER TO COMPLAINT AND
                                                        AFFIRMATIVE DEFENSES

 TOWN OF WEST NEW YORK, FELIX
 ROQUE, MAYOR GABRIEL RODRIQUEZ
 and SILVIO ACOSTA,

                      Defendants.



          Defendants, Town of West New York, Felix Roque, Mayor Gabriel Rodriquez and Silvio

Acosta (hereinafter “Defendants”) through their counsel answer in response to Plaintiff’s

Complaint as follows:

                                    AS TO “INTRODUCTION”

          Defendants deny that they committed any act or omission relating to the underlying

events alleged in Plaintiff’s complaint, or otherwise violated any of Plaintiff’s constitutional

rights.

                            AS TO “JURISDICTION AND VENUE”

          1.     This paragraph contains legal conclusions and/or arguments and these Defendants


                                                                                       2633951
Case 2:19-cv-17583-CCC-JAD Document 4 Filed 01/28/20 Page 2 of 7 PageID: 15




make no answer thereto. To the extent that the allegations contained in this paragraph may be

construed to allege any cause of action against Defendants, same are denied.

       2.     This paragraph contains legal conclusions and/or arguments and these Defendants

make no answer thereto. To the extent that the allegations contained in this paragraph may be

construed to allege any cause of action against Defendants, same are denied.

       3.     This paragraph contains legal conclusions and/or arguments and these Defendants

make no answer thereto. To the extent that the allegations contained in this paragraph may be

construed to allege any cause of action against Defendants, same are denied.

                                           AS TO “FACTS”

       4.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

       5.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

       6.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

       7.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

       8.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

       9.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

       10.    Defendants neither admit nor deny and Plaintiff is left to his proofs.

       11.    Defendants neither admit nor deny and Plaintiff is left to his proofs.

       12.    Defendants neither admit nor deny and Plaintiff is left to his proofs.

       13.    Defendants neither admit nor deny and Plaintiff is left to his proofs.

       14.    Defendants neither admit nor deny and Plaintiff is left to his proofs.

       15.    Defendants neither admit nor deny and Plaintiff is left to his proofs.

       16.    Defendants neither admit nor deny and Plaintiff is left to his proofs.

       17.    Defendants neither admit nor deny and Plaintiff is left to his proofs.




                                                2                                      2633951
Case 2:19-cv-17583-CCC-JAD Document 4 Filed 01/28/20 Page 3 of 7 PageID: 16




        18.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        19.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        20.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        21.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        22.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        23.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

                                      AS TO “COUNT I
                  (Free Speech Retaliation – Federal Constitution and 1983)”

        24.     Defendants repeat their responses to each of the allegations set forth above as if

set forth at length herein.

        25.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        26.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        27.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        28.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        29.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

                                      AS TO “COUNT II
              (Free Speech Retaliation – State Constitution and N.J.S.A. 10:6-2)”

        30.     Defendants repeat their responses to each of the allegations set forth above as if

set forth at length herein.

        31.     This paragraph contains legal conclusions and/or arguments and these

Defendants make no answer thereto. To the extent that the allegations contained in this

paragraph may be construed to allege any cause of action against Defendants, same are denied.

        32.     This paragraph contains legal conclusions and/or arguments and these Defendants

make no answer thereto. To the extent that the allegations contained in this paragraph may be




                                                  3                                      2633951
Case 2:19-cv-17583-CCC-JAD Document 4 Filed 01/28/20 Page 4 of 7 PageID: 17




construed to allege any cause of action against Defendants, same are denied.

        33.     This paragraph contains legal conclusions and/or arguments and these Defendants

make no answer thereto. To the extent that the allegations contained in this paragraph may be

construed to allege any cause of action against Defendants, same are denied.

        34.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

        35.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

                                 AS TO “COUNT III
    (Fundamental Fairness and Violation of Public Policy Under the N.J. Constitution)”

        36.     Defendants repeat their responses to each of the allegations set forth above as if

set forth at length herein.

        37.     Defendants neither admit nor deny and Plaintiff is left to his proofs.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to set forth a cause of action upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint is barred, in whole or in part, because Defendants acted in

accordance with all applicable laws of the State of New Jersey and the United States of America.

                              THIRD AFFIRMATIVE DEFENSE

        Recovery is barred in this action by the applicable statute of limitations.

                              FOURTH AFFIRMATIVE DEFENSE

        Defendants affirmatively plead each defense, limitation, and immunity, including

derivative immunity, provided to her under the New Jersey Tort Claims Act, N.J.S.A. 59:1-1 et

seq., inclusive, and assert that Plaintiff’s action is barred, limited, and/or controlled by the

provisions of that statute.



                                                  4                                       2633951
Case 2:19-cv-17583-CCC-JAD Document 4 Filed 01/28/20 Page 5 of 7 PageID: 18




                                   FIFTH AFFIRMATIVE DEFENSE

          Defendants did not engage in any conduct that constitutes a wrongful, intentional act.

                                SIXTH AFFIRMATIVE DEFENSE

          Defendants took no action at any time to deprive Plaintiff of any federal, constitutional

state or statutory right of law.

                              SEVENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred by the principals of waiver, estoppels, res judicata, and

laches.

                              EIGHTH AFFIRMATIVE DEFENSE

          Plaintiff’s Complaint fails to state a claim upon which an award of any punitive damages

may be granted.

                               NINTH AFFIRMATIVE DEFENSE

          Plaintiff’s damages, if any, are wholly attributable to the wrongful acts, omissions, or

conduct of Plaintiff.

                               TENTH AFFIRMATIVE DEFENSE

          Damages, if any, sustained by Plaintiff were the result of actions of persons and/or

entities over which Defendants had no control.

                             ELEVENTH AFFIRMATIVE DEFENSE

          Recovery in this action is barred, in whole or in part, by the contributory and/or

comparative negligence of Plaintiff.

                             TWELVTH AFFIRMATIVE DEFENSE

          Defendants deny any breach of duty to Plaintiff.

                           THIRTEENTH AFFIRMATIVE DEFENSE




                                                  5                                        2633951
Case 2:19-cv-17583-CCC-JAD Document 4 Filed 01/28/20 Page 6 of 7 PageID: 19




       Defendant reserves the right to assert any other affirmative defenses that discovery

reveals to be applicable as to avoid waiver of same.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       Defendants reserves the right, at or before trial, to move to dismiss the Complaint and/or

for summary judgment, on the ground that the Complaint fails to state a claim upon which relief

can be granted and/or that the Defendants are entitled to judgment as a matter of law based upon

any or all of the above defenses.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       Recovery in this action is barred, in whole or in part, by the failure of Plaintiff to exhaust

his administrative remedies before the filing of a civil claim.

                                    RESERVATION OF RIGHTS

       Defendants reserve the right, at or before trial, to move to dismiss the Complaint and/or

for summary judgment, on the ground that the Complaint fails to state a claim upon which relief

can be granted, that the allegations within the complaint are frivolous and/or that Defendants are

entitled to judgment as a matter of law, based on any or of the above defenses.

                          NOTICE PURSUANT TO FED. R. CIV. P.5

       TAKE NOTICE that pursuant to the above-cited Rule of Court, that each party herein

deriving or receiving pleadings, deposition transcripts, discovery request, interrogatories,

correspondence and other documents within the scope of Fed. R. Civ. P. 5, is hereby requested to

serve same upon the undersigned attorney, whether or not they were received or served prior to

or after the filing of the date of this Answer.

                                          JURY DEMAND

       Defendants demand a trial by jury on all of the issues herein.




                                                  6                                        2633951
Case 2:19-cv-17583-CCC-JAD Document 4 Filed 01/28/20 Page 7 of 7 PageID: 20
